        Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 1 of 19




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



In re                                                          18-md-02865-LAK

CUSTOMS AND TAX ADMINISTRATION OF                              Request for International Judicial
THE KINGDOM OF DENMARK                                         Assistance pursuant to the Hague
(SKATTEFORVALTNINGEN) TAX REFUND                               Convention of 18 March 1970 on
SCHEME LITIGATION                                              the Taking of Evidence Abroad in
                                                               Civil or Commercial Matters
This document relates to: All Cases.


         The United States District Court for the Southern District of New York presents its

compliments to the appropriate judicial authority of the Kingdom of Denmark, and requests

international judicial assistance to obtain evidence to be used in a civil proceeding before this

court in the above captioned matter. This request is made pursuant to and in conformity with the

Hague Convention of 18 March 1970 on the Taking of Evidence Abroad in Civil or Commercial

Matters.

         This Court requests the assistance described herein as necessary in the interests of

justice. The assistance requested is for the appropriate judicial authority of Denmark to compel

the below-named individual to provide testimony.

         This Court considers that the evidence sought is directly relevant to issues of fact and law

that may influence the final determination of the existence, non-existence, and/or extent of any

liability in this matter. This request is made with the understanding that it will in no way require

any person to commit any offense, or to undergo a broader form of inquiry than they would if the

litigation were conducted in the Kingdom of Denmark. It is expected, based on existing

timetables, that the United States District Court for the Southern District of New York may

schedule trial in or around 2021. Potential summary judgment motions would be due before
     Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 2 of 19




trial. In the United States, parties may move for summary judgment. A party moving for or

opposing summary judgment must present evidence to support its arguments, as they do at trial.

The following request is made in support of the pending proceedings in New York.

              The pmticulars of this Hague Evidence Request are as follows:

 I. Sender                         The Honorable Lewis A. Kaplan
                                   District Judge
                                   United States District Court for the Southern District of
                                   New York

 2. Central Authority of the       Ministry of Justice
 Requested State                   Procedural Law Division
                                   Slotsholmsgade 10
                                   1216 COPENHAGEN K
                                   Denmark

 3. Person to whom the            Sharon L. McCarthy
 executed request is to be        Kostelanetz & Fink, LLP
 returned                         7 World Trade Center, 34th Floor
                                  New York, NY 10007
                                  Tel.: (212) 808-8100
                                  Fax: (212) 808-8108
                                  Email: smccarthy@kflaw.com

4. Specification of the day by which the requesting authority requires receipt of the
response to the Letter of Request

 Date                                 April 30, 2021


 Reason for Urgency, if applicable    Discovery is underway in this matter and trial may be
                                      scheduled to occur in 2021.




IN CONFORMITY WITH ARTICLE 3 OF THE CONVENTION, THE UNDERSIGNED
APPLICANT HAS THE HONOR TO SUBMIT THE FOLLOWING REQUEST:

Sa. Requesting judicial           The Honorable Lewis A. Kaplan
authority (Article 3,a)           District Judge

                                               2
      Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 3 of 19




                                    United States District Court for the Southern District of
                                    New York

 5b. To the competent               The Kingdom of Denmark
 authority of (Article 3,a)

 5c. Names of the case and any      In re Customs and Tax Administration of the Kingdom of
 identifying number                 Denmark (SKAT) Tax Refund Scheme Litigation, l 8-md-
                                    2865 (LAK)

6. Na mes and addresses of the parties and their representatives

 a. Plaintiff                                       SKAT
                                                    0stbanegade 123
                                                    2200 K0benhavn 0
                                                    Denmark

 Representatives                                    William R. Maguire
                                                    Marc A. Weinstein
                                                    Neil J. Oxford
                                                    Hughes Hubbard & Reed LLP
                                                    One Battery Park Plaza
                                                    New York, New York 10004-1482
                                                    United States of America

 b. Defendants                                      Please refer to the attached Appendix A

 Representatives                                    Please refer to the attached Appendix A


7. Nature of the Proceedings

       a. Background

       In May and June 2018, Plaintiff SKAT filed 140 similar complaints in eleven different

federal judicial districts. On October 3, 2018, the federal complaints were consolidated

in this Multi-District Litigation ("MDL") and assigned to the Honorable Lewis A. Kaplan. Since

that time, SKAT filed several additional complaints which are consolidated into the MDL.

SKAT filed amended complaints on April 20, 2020, against the particular Defendants seeking

the evidence described below. Defendants answered the amended complaints on June 29, 2020.



                                                3
      Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 4 of 19




        Defendants are pension, profit sharing, or stock bonus plans qualified under section

401 (a) of the United States Internal Revenue Code, exempt from taxation under section 501 (a) of

the United States Internal Revenue Code, and residents of the United States of America for

purposes of U.S. taxation. Defendants applied for and received dividend tax reclaims from

Plaintiff SKAT related to Defendants' ownership of shares in Danish companies listed on the

OMX Copenhagen 20 Index, the 20 most-traded stocks in Denmark. Danish companies are

required to withhold 27% tax on dividends they pay to shareholders. Under certain double

taxation treaties between Denmark and other countries, including the United States, this tax is

reimbursable to certain non-Danish shareholders, including pension, profit sharing, and stock

bonus plans qualified under section 40l(a) of the Internal Revenue Code. Defendants, acting

through their agents and representatives, applied to SKAT claiming repayments of tax withheld

on dividends that they earned on shares of Danish companies that they held. SKAT claims that

Defendants did not own the shares forming the basis of those tax reclaim applications. SKAT

alleges that it paid baseless withholding tax refund claims.

       The witness whose testimony is sought pursuant to this Letter of Request is a former

SKAT employee named LeifNonnann Jeppesen.

       b. Summary of Complaints

       The allegations in Plaintiff SKAT' s complaints in the consolidated actions are

substantially similar. SKAT brought complaints against three classes of defendants: "Plan

Defendants," the pension plans that SKAT claims received baseless dividend withholding tax

refunds; "Authorized Representative Defendants," individuals who signed powers of attorney

authorizing Payment Agents to submit dividend withholding tax refund claims to SKAT; and

"Incorporator Defendants," defendants who incorporated business entities associated with the



                                                 4
     Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 5 of 19




Plan Defendants that submitted dividend withholding tax refund claims to SKAT. The conduct

at the heart of Plaintiff SKA T's complaints is alleged to have occurred between 2012 and 20 I 5.

Plaintiff asserts claims for fraud, aiding and abetting fraud, payment by mistake, unjust

enrichment, negligent misrepresentation, and related claims.

        c. Summary of Defenses

        Defendants deny all allegations of wrongdoing made by SKAT. Defendants assert

numerous defenses to SKA T's allegations. Defendants maintain that they acted at all times

reasonably and with due care, reasonably relied upon the actions and statements of others, and

did not directly or indirectly cause, induce, aid, or abet any acts constituting the claims asserted

by SKAT. Defendants assert that they did not engage in any unlawful conduct and are not liable

for any unlawful acts that may have been committed by others. Furthermore, Defendants

contend that if SKAT suffered any loss, damage, or injury, such alleged loss, damage, or injury

was caused in whole or in part by SKAT's own negligence, SKAT's assumption ofrisk, and/or

other culpable parties and/or third parties to this action, other than Defendants, for whose acts or

omissions or breaches of legal duty Defendants are not liable. Finally, Defendants allege that

SKAT' s claims are barred by the applicable statutes of limitations.

       d. Other Necessary Information or Documents

Sa. Evidence to be obtained or          Defendants seek testimony from LeifNonnann Jeppesen
other judicial act to be
performed (Article 3,d)

Sb. Purpose of the evidence or          The witness's testimony is relevant to establishing one or
other judicial act sought               more of Defendants' defenses in this action.



9. Identity and address of any          Leif Normann Jeppesen was the director of SKA T's legal
person to be examined (Article          department from mid-2006 through at least 2007.
3,e)

                                                  5
     Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 6 of 19




                                     Leif Normann Jeppesen may be found at
                                     Blamejsevej 17, 3390 Hundested

10. Questions to be put to the person to be examined or statement of the subject-matter
about which they are to be examined (Article 3,f)

       a. Definitions

              1.     "SKAT" - Skatteforvaltningen and any officers, directors, managers,

                     employees, or agents thereof.

              11.    "Office" - the operating division within SKAT otherwise known as the

                     legal department.

              n1.    "Ministry" - the Danish Ministry of Taxation.

             1v.     "Tenure" - the period of time during which Leif Normann Jeppesen

                     served the director of SKA T's legal department.

             v.     "Minister" - Minister of Taxation for Denmark.

             v1.    "Risk" any likelihood that SKAT issued an Erroneous Refund of dividend

                    taxes.

             v11.   "Erroneous Refund" - a refund of dividend tax issued to an applicant not

                    eligible to receive such refund.

             vn1.   "Control" - any policy, procedure, directive, or other rule that would have

                    increased the information reported to SKAT, provided SKAT with greater

                    ability to assess the validity of any individual dividend tax reclaim

                    application, or decreased Risk.

             1x.    "2007 Early Warning" - a memorandum or other document prepared by

                    Leif Normann Jeppesen in 2007 addressing Risk, including issues related

                    to borrowed shares and beneficial ownership under Danish law.


                                              6
Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 7 of 19




       x.     ''Reclaim Agent" - any of Goal Group, Syntax GIS, or Acupay, which

              firms submitted dividend reclaim applications on behalf of shareholders.

 b. Subject of Testimony

       The subject of Leif Normann Jeppesen 's testimony will be:

       1.     The identities and responsibilities of all Office during his Tenure with

              responsibility for any component of dividend tax administration, or

              oversight of such dividend tax administration;

       11.    The organizational structure within SKAT, generally, and the Office,

              specifically, including the management chain of command, and its

              relationship to the oversight of SKA T's dividend tax administration;

       111.   His knowledge that SKAT lacked the ability to independently verify the

              ownership of stocks associated with reclaim applications;

       IV.    His knowledge that SKAT lacked the ability to independently verify

              whether dividend taxes had in fact been withheld with respect to such

              stocks identified in a reclaim application;

       v.     His knowledge that SKAT lacked the ability to determine whether the

              shares of stock related to any reclaim application were borrowed shares;

       v1.    His knowledge of the schedule and process for reporting of dividend

              payment information to SKAT;

      VII.    His knowledge that SKAT was issuing Erroneous Refunds;

      v111.   His knowledge regarding the volume of dividend tax refunds issued by

              SKAT;




                                        7
Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 8 of 19




       1x.      The facts known to SKAT in connection with a 2006 dividend reclaim

                application submitted by Bankers Trust Opera Trading and related to

                shares in TDC;

       x.       The specific factual concerns raised by any SKAT employee and related to

                Bankers Trust Opera Trading's dividend reclaim application;

       x1.      His knowledge regarding the volume of Erroneous Refunds issued by

                SKAT;

       x11.     His knowledge of all other conditions contributing to Risk;

       x111.    All communications with SKAT or other Ministry of Taxation officials

                concerning Risk, including but not limited to any memorandum prepared

                by Lisbeth R01ner in connection with the Bankers Opera Trust Trading

                reclaim application;

       xiv.     His response to any communication, whether written or oral, identifying,

                discussing, or warning of any Risk;

       xv.      All Controls proposed during his Tenure;

       xvi.     The extent and impact of resource constraints within SKAT and their

                effect on dividend tax administration;

       xv11.    His understanding of the prevailing political trends in Denmark and the

                challenges they presented to implementing Control measures;

       xv111.   His understanding of the specific legal risks presented by the use of

                borrowed shares in connection with dividend reclaim applications;

      xix.      The factual and legal basis for the 2007 Early Warning memorandum;




                                         8
      Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 9 of 19




               xx.    His understanding of any other risks to which SKAT was open in

                      connection with dividend tax reclaim applications; and

              xx 1.   Authentication of documents if necessary.

11.   Documents or other property to be inspected (Article 3,g)

              Any and all contemporaneous notes, memoranda, testimony, or correspondence in

the possession, custody or control of Leif Norman Jeppesen related to the Subject of Testimony.

 12. Any requirement that the        The examinations shall be taken under the Federal Rules
 evidence be given on oath or        of Civil Procedure of the United States of America, except
 affirmation and any special         to the extent such procedure is incompatible with the law
 form to be used (Article 3,h)       of the Kingdom of Denmark. The testimony shall be
                                     given under oath.

13. Special methods or               The United States District Court for the Southern District
procedure to be followed             of New York respectfully requests that:
(Articles 3,i and 9)
                                    a. The Parties' United States and Danish lawyers be
                                       permitted to attend the oral testimony and ask
                                       supplementary questions of the witness;

                                    b. The Parties' United States and Danish lawyers be
                                       permitted to examine and cross-examine the witnesses
                                       directly;

                                    c. The Parties' United States and Danish lawyers be
                                       allowed to participate in the oral testimony of the
                                       requested witnesses by video-conference per the
                                       enclosed 'Optional Form For Video-Link Evidence,'
                                       as practicable and in discussion with the Ministry of
                                       Justice regarding technical logistics and that the video-
                                       conference be recorded and a copy provided to the
                                       Parties;

                                    Oral testimony of the witnesses be videotaped and
                                    recorded verbatim, and that a professional videographer
                                    and a professional stenographer be permitted to attend the
                                    oral testimony in order to record the testimony; the costs
                                    of the court reporter or of the videographer being at the
                                    charge of defendants.




                                               9
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 10 of 19




14. Request for notification of     It is requested that testimony be taken at such place, date
the time and place for the          or time as ordered by the Ministry of Justice and/or as
execution of the Request and        otherwise scheduled by the representatives of the
identity and address of any         Defendants and/or as otherwise agreed to by the witnesses
person to be notified (Article 7)   and the respective representatives of the Parties.

                                    Notice thereof should be made to Defendants' Danish
                                    designee:

                                    Kasper Bech Pilgaard
                                    TVC Law Firm
                                    Nimbusparken 24, 2d fl., 2000 Frederiksberg,
                                    Copenhagen, Denmark



15. Request for attendance or       None.
participation of judicial
personnel of the requesting
authority at the execution of the
Letter of Request (Article 8)

16. Specification of privilege or   Under the laws of the United States, a party has a
duty to refuse to give evidence     privilege to refuse to disclose the contents of a
under the law of the State of       confidential communication between that party and an
origin (Article 11,b)               attorney that was made for the purpose of obtaining legal
                                    advice. Waiver of the privilege over some
                                    communications, in some circumstances, can be deemed a
                                    waiver of privilege over other communications
                                    concerning the same subject matter.

                                    Parties also enjoy limited privileges not relevant here,
                                    such as communications between physician and patient,
                                    psychotherapist and patient, husband and wife, or clergy
                                    and penitent.

                                    United States law also recognizes a testimonial privilege
                                    against criminal self-incrimination. This privilege does
                                    not apply to production of documents.

                                    Outside the strict area of privilege, certain limited
                                    immunities are available that may place restrictions on the
                                    giving of evidence, such as the limited protection of
                                    documents created by attorneys in anticipation of
                                    litigation.



                                              10
    Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 11 of 19




 17. The fees and costs incurred   Defendants
 which are reimbursable under
 the second paragraph of Article
 14 or under Article 26 of the
 Convention will be borne by


Date of Request:   <(1/1,, (




                                           11
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 12 of 19




                                        APPENDIX A

        Defendants                          Counsel                  Associated Case(s)
John van Merkensteijn, Ill   Sharon L. McCarthy                  19-cv-0 1866
                             Caroline Ciraolo                    19-cv-0 1865
                             Nicholas S. Bahnsen                 19-cv-0 1906
                             Kostelanetz & Fink LLP              19-cv-0 1894
                             7 World Trade Center, 34 th Floor   I 9-cv-0 1911
                             New York, New York I 0007           19-cv-0 1871
                             Tel: (212) 808-8100                 19-cv-0 1930
                             Fax: (212) 808-8108                 19-cv-0 1873
                                       - kllii\\ -.c,,: ·
                             n·,r;1oloiu
                             .
                                                                 19-cv-0 1794
                             Sl)lCl',lrllJ\i(/ k!L1• ,',         19-cv-0 1798
                             11h,ilmscn,u kll,1\1 .l:,,,,:       19-cv-0 1788
                                                                 19-cv-0 1918
                                                                 19-cv-0 1928
                                                                 19-cv-0 1931
                                                                 19-cv-0 1800
                                                                 19-cv-0 1803
                                                                 19-cv-0 1809
                                                                 19-cv-0 1818
                                                                 19-cv-0 1801
                                                                 19-cv-0 1810
                                                                 19-cv-0 1813

Elizabeth van Merkensteijn                                       19-cv-01893

Azalea Pension Plan                                              19-cv-0 1893

Basalt Ventures LLC Roth                                         19-cv-0 1866
40l(K) Plan

Bernina Pension Plan                                             l 9-cv-01865

Bernina Pension Plan Trust                                       19-cv-10713

Michelle Investments                                             19-cv-0 1906
Pension Plan

Omineca Pension Plan                                             19-cv-0 1894

Omineca Trust                                                    19-cv-0 1794
                                                                 19-cv-01798
                                                                 19-cv-0 1788
                                                                 19-cv-01918
                                                                 19-cv-0 1928
                                                                 19-cv-0 1931

                                                12
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 13 of 19




                                                                    19-cv-0 1800
                                                                    19-cv-0 1803
                                                                    19-cv-0 1809
                                                                    I 9-cv-0 1818
                                                                    19-cv-0 1801
                                                                    19-cv-01810
                                                                    19-cv-01813

Remece Investments LLC                                              I 9-cv-01911
Pension Plan

Starfish Capital                                                    19-cv-0 1871
Management LLC Roth
40l(K) Plan

Tarvos Pension Plan                                                 19-cv-0 1930

Voojo Productions LLC                                               l 9-cv-01873
Roth 401 (K) Plan

Xiphias LLC Pension Plan                                            19-cv-0 1924

Richard Markowitz              Alan E. Schoenfield                  19-cv-0 1867
                               Wilmer Cutler Pickering Hale         19-cv-01895
                               and Dorr LLP                         19-cv-0 1869
                               7 World Trade Center                 19-cv-0 1868
                               250 Greenwich Street                 19-cv-0 1898
                               New York, NY 10007                   19-cv-10713
                               Telephone: (212) 230-8800            19-cv-01896
                               alan.schocnfc]dru \\ ilmcrhak.corn   19-cv-01783
                                                                    19-cv-0 1922
                                                                    19-cv-0 1926
                                                                    19-cv-0 1929
                                                                    19-cv-0 1812
                                                                    19-cv-0 1870
                                                                    19-cv-0 1792
                                                                    19-cv-0 1806
                                                                    19-cv-0 1808
                                                                    19-cv-0 1815

Jocelyn Markowitz                                                   19-cv-0 1904

A vanix Management LLC                                              19-cv-0 1867
Roth 401 (K) Plan

Batavia Capital Pension Plan                                        19-cv-0 1895


                                              13
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 14 of 19




Calypso Investments                                            I 9-cv-0 I 904
Pension Plan

Cavus Systems LLC Roth                                         19-cv-0 1869
401 (K) Plan

Hadron Industries LLC Roth                                     19-cv-0 1868
401 (K) Plan

RJM Capital Pension Plan                                       19-cv-0 1898

RJM Capital Pension Plan                                       19-cv-10713
Trust

Routt Capital Pension Plan                                     19-cv-01896

Routt Capital Trust                                            19-cv-0 1783
                                                               19-cv-0 1922
                                                               19-cv-0 1926
                                                               19-cv-0 1929
                                                               19-cv-01812
                                                               19-cv-0 1870
                                                               l 9-cv-01792
                                                               19-cv-0 1806
                                                               19-cv-0 1808
                                                               19-cv-01815

Rob Klugman                  Mark D. Allison                   18-cv-07828
                             Caplin & Drysdale, Chartered      l 8-cv-07827
                             600 Lexington A venue             18-cv-07824
                             21 st Floor                       18-cv-07829
                             New York, NY 10022                l 8-cv-04434
                             Tel: (212) 379-6000
RAK Investment Trust         mallisun(a capdak.c\lrn
                             :uicri nLJ.(a c;1pda lC.l'\llll
Aerovane Logistics LLC                                         l 8-cv-07828
Roth 401 (K) Plan

Edgepoint Capital LLC Roth                                     l 8-cv-07827
40l(K) Plan

Headsail Manufacturing                                         18-cv-07824
LLC Roth 401(K) Plan

The Random Holdings
401(K) Plan                                                    l 8-cv-07829


                                            14
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 15 of 19




The Stor Capital Consulting
LLC 401 (K) Plan                                                        l 8-cv-04434

Joseph Herman                 Michelle A. Rice                          1: 19-cv-0 1785
                              Kaplan Rice LLP                           1: 19-cv-0 1781
                              142 West 5T 11 Street                     1: 19-cv-01791
                              Suite 4A                                  1: 19-cv-0 1794
David Zelman                  NewYorkN.Y.10019                          1: 19-cv-01918
                              (212) 333-0227                            1: 19-cv-0 1783
                                        ) ;   : ;·; i '   ''   ·, :li   1: 19-cv-0 1798
                                                                        1: 19-cv-0 1788

                                                                        1: 19-cv-0 1926
Edwin Miller                                                            1: 19-cv-0 1922
                                                                        1: 19-cv-01928
                                                                        1: 19-cv-0 1929
                                                                        1:l 9-cv-01931

                                                                        1: 19-cv-0 1809
Ronald Altbach                                                          1: 19-cv-0 1800
                                                                        1: 19-cv-0 1803
                                                                        1: l 9-cv-01812
                                                                        1: 19-cv-0 1818

                                                                        1: 19-cv-0 1806
Perry Lerner                                                            1: 19-cv-0 1870
                                                                        1: 19-cv-0 1792
                                                                        1: 19-cv-0 1808
                                                                        1: 19-cv-0 1815

                                                                        1:19-cv-01801
Robin Jones                                                             1:19-cv-01810
                                                                        1:19-cv-01813


Ballast Ventures LLC Roth                                               1:19-cv-01781
401(K) Plan

Bareroot Capital                                                        1:19-cv-01783
Investments LLC Roth
401(K) Plan

Albedo Management LLC
Roth 401 (K) Plan                                                       1: 19-cv-01785



                                                    15
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 16 of 19




Dicot Technologies LLC:
Roth 40 I (K) Plan                                 I: 19-cv-0 1788

Fairlie Investments LLC
Roth 40 I (K) Plan                                 I: 19-cv-0 1791

First Ascent Worldwide
LLC Roth 40 I (K) Plan                             I: 19-cv-0 1792

Battu Holdings LLC Roth
40l(K) Plan                                        I: 19-cv-0 1794

Cantata Industries LLC Roth
401 (K) Plan                                       1: 19-cv-0 1798

Crucible Ventures LLC Roth
401 (K) Plan                                       1: 19-cv-0 1800

Monomer Industries LLC
Roth 40l(K) Plan                                   l:19-cv-01801

Limelight Global
Productions LLC Roth                               1: 19-cv-0 1803
40l(K) Plan

Loggerhead Services LLC
Roth 401 (K) Plan                                  1: 19-cv-0 1806

PAB Facilities Global LLC
Roth 401 (K) Plan                                  1: 19-cv-0 1808

Plumrose Industries LLC
Roth 401 (K) Plan                                  1: 19-cv-0 1809

Pinax Holdings LLC Roth
401(K) Plan                                        1: 19-cv-0 1810

Roadcraft Technologies
LLC Roth 40l(K) Plan                               1: l 9-cv-01812

Sternway Logistics LLC
Roth 401 (K) Plan                                  l:19-cv-01813

Trailing Edge Productions
LLC Roth 401 (K) Plan                              l:19-cv-01815



                                   16
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 17 of 19




True Wind Investments LLC
Roth 40 I (K) Plan                                             l:19-cv-01818

Eclouge Industry LLC Roth
401 (K) Plan                                                   1: 19-cv-0 1870

Vanderlee Technologies
Pension Plan                                                   1: 19-cv-0 1918

Vanderlee Technologies
Pension Plan Trust                                             1: 19-cv-0 1918

Cedar Hill Capital
Investments LLC Roth                                           1: 19-cv-0 1922
40l(K) Plan

Green Scale Management
LLC Roth 401 (K) Plan                                          1: 19-cv-0 1926

Fulcrum Productions LLC
Roth 401 (K) Plan                                              1: 19-cv-0 1928

Keystone Technologies LLC
Roth 401 (K) Plan                                              1: 19-cv-0 1929

Tumba Systems LLC Roth
40l(K) Plan                                                    l:19-cv-01931

Sander Gerber                Stephen D. Andrews                18-cv-4899
                             Amy B. McKinlay
Sander Gerber Pension Plan   Williams & Connolly LLP           l 8-cv-4899
                             725 Twelfth Street, N.W.
                             Washington, DC 20005
                             (202) 434-5000
                             :1mckinlay(Cl,wc .com
                             sandrcws(dwc. com
Michael Ben-Jacob            Thomas E. L. Dewey                1: l 8-cv-04434
                             Dewey Pegno & Kramarsky LLP       1: l 8-cv-07824
                             777 Third A venue - 3 7th Floor   1: l 8-cv-07827
                             New York, New York 10017          1: l 8-cv-07828
                             Tel.: (212) 943-9000              1: l 8-cv-07829
                             Fax: (212) 943-4325               1:19-cv-01781
                             E-mail: tdewey@:dQklaw.com        1:19-cv-01783
                                                               1:19-cv-01785
                                                               1: 19-cv-01788
                                                               1:19-cv-01791


                                           17
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 18 of 19




                                                                  1: 19-cv-0 1792
                                                                  I : 19-cv-0 1794
                                                                  I: 19-cv-0 1798
                                                                  1: 19-cv-0 1800
                                                                  1: 19-cv-0 180 I
                                                                  1 : 19-cv-0 1803
                                                                  1: 19-cv-0 1806
                                                                  I: 19-cv-0 1808
                                                                  1: 19-cv-0 1809
                                                                  1: 19-cv-0 1810
                                                                  1: 19-cv-0 1812
                                                                  1: 19-cv-0 1813
                                                                  l:19-cv-01815
                                                                  l:19-cv-01818
                                                                  I: 19-cv-0 1866
                                                                  1: 19-cv-01867
                                                                  I: 19-cv-0 1868
                                                                  1: 19-cv-0 1869
                                                                  l:19-cv-01870
                                                                  l:19-cv-01871
                                                                  1: 19-cv-0 1873
                                                                  1: 19-cv-0 1894
                                                                  1: 19-cv-0 1896
                                                                  1: l 9-cv-01918
                                                                  1: 19-cv-0 1922
                                                                  1: 19-cv-0 1926
                                                                  1: l 9-cv-01928
                                                                  1: 19-cv-0 1929
                                                                  1: 19-cv-0 1931
Acer Investment Group LLC   John C. Blessington                   18-cv-09841
                            K&L GA TES LLP                        l 8-cv-09797
                            State Street Financial Center         l 8-cv-09836
                            One Lincoln Street                    l 8-cv-0983 7
                            Boston, MA 02111                      18-cv-09838
                            T: 617.261.3100                       l 8-cv-09839
                            F: 617.261.3175                       18-cv-09840
                            E: john. blessinuton(U k1uatcs.corn   18-cv-10100
                                                                  l 8-cv-05053

American Investment Group
of New York, L.P. Pension
Plan                                                              l 8-cv-09841

DW Construction, Inc.
Retirement Plan
                                                                  l 8-cv-09797


                                           18
   Case 1:18-md-02865-LAK Document 582 Filed 05/07/21 Page 19 of 19




Kamco Investments Inc.
Pension Plan
                                                            l 8-cv-09836
Kamco LP Profit Sharing
Pension Plan
                                                            I 8-cv-09837
Linden Associates Defined
Benefit Plan
                                                            l 8-cv-09838
Moira Associates LLC 401K
Plan
                                                            l 8-cv-09839
Newsong Fellowship
Church 401K Plan
                                                            18-cv-10100
Riverside Associates
Defined Benefit Plan
                                                            l 8-cv-09840
Robert Crema

Stacey Kaminer                                              l 8-cv-09841

                                                            l 8-cv-09841
                                                            l 8-cv-09797
                                                            l 8-cv-09836
                                                            l 8-cv-09837
Alexander Jamie Mitchell III                                l 8-cv-09839

David Schulman                                              l 8-cv-10100

Joan Schulman                                               l 8-cv-09840

Darren Wittwer                                              l 8-cv-09838

                                                            l 8-cv-09797

Sheldon Goldstein              Martin H. Kaplan             l 8-cv-5053
                               Kari Parks
Scott Goldstein                Gusrae Kaplan Nusbaum PLLC
                               120 Wall Street
The Goldstein Law Group        New York, NY 10005
PC 401 (k) Profit Sharing      T: (212) 269-1400
Plan                           mkaplan(?Dgusraekaplan.com
                               kparks(ci:gusrackaplan.com




                                           19
